Title: To Thomas Jefferson from Edmund Randolph, 4 July 1792
From: Randolph, Edmund
To: Jefferson, Thomas



E.R. to Mr. J.
July 4. 1792.

Does not Marius on bills of exchange (p. 29) give satisfaction as to your bill; which I understand to have been drawn, payable to you or order, and similarly indorsed by you?
Until my papers arrive from New-York, I cannot be more decisive in Leigh vs. West, than I have been. However, if Mr. John Brown, the clerk of the general court, will look into the order books during May’s and Pendleton’s clerkships, he will be able to say, whether judgment has been obtained, as I conceive, in the days of paper money?
